The plaintiff claims that an implied contract existed by which the defendant's intestate was to pay the plaintiff for her services in nursing, sewing and washing for the intestate, independent of any contract to pay plaintiff for her services in furnishing the intestate board and room. The primary difficulty in the claim is that the trial court has found that no such implied contract ever existed, but that the intestate paid plaintiff $25 a month, which covered not only the board and room, but the nursing, sewing and washing, and that the plaintiff never expected to be paid anything further and the intestate intended this payment to cover all of these services. The finding was made upon conflicting evidence and cannot be corrected in the particulars as claimed by the plaintiff. Without such correction the plaintiff-appellant cannot prevail.
   There is no error.